Supreme Court of Florida
                          THURSDAY, MARCH 4, 2021

                                                            CASE NO.: SC19-953
                                                            Lower Tribunal No(s).:
                                                        122018CF000667CFAXMX

ROBERT CRAFT                             vs.    STATE OF FLORIDA

Appellant(s)                                    Appellee(s)

      Appellant’s Motion for Rehearing is hereby denied.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.
LABARGA, J., concurs with an opinion.

LABARGA, J., concurring.

      I agree that Craft has not established a basis for rehearing, and consequently,

I have voted to deny rehearing. However, I firmly adhere to my dissent in

Lawrence v. State, 308 So. 3d 544 (Fla. 2020), and my belief that proportionality

review is an essential part of this Court’s review of death penalty cases on direct

appeal.

A True Copy
Test:
CASE NO.: SC19-953
Page Two




so
Served:

RICHARD M. BRACEY III
HON. JESSICA JOAN YEARY, PUBLIC DEFENDER
WILLIAM D. CHAPPELL
HON. P. DEWITT CASON, CLERK
HON. PAUL SPURGIN BRYAN, JUDGE
HON. MARK EDWARD FEAGLE, CHIEF JUDGE